United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2809
                                   ___________

Gary D. Wallace,                        *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Arkansas.
Sparks Health System; Sparks            *
Regional Medical Center,                *
                                        *
            Appellees.                  *
                                   ___________

                             Submitted: March 18, 2005
                                Filed: July 20, 2005
                                 ___________

Before RILEY, BOWMAN, and GRUENDER, Circuit Judges.
                           ___________

BOWMAN, Circuit Judge.

       Gary D. Wallace appeals from an order of the District Court1 granting summary
judgment in favor of Sparks Health System and Sparks Regional Medical Center
(collectively, "Sparks") on Wallace's claims of retaliation and wrongful discharge.
We affirm the District Court.




      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.
                                          I.

        For nearly twenty years, Sparks employed Wallace as a transporter of patients
in the surgery department of the Sparks Regional Medical Center facility. By 2002,
Wallace was the only transporter in the surgery department on the evening shift.
Theresa Goss also worked as a transporter in the surgery department, but on the day
shift, resulting in a two-hour overlap of her shift and Wallace's shift from 2:30 p.m.
to 4:30 p.m. Dee Ann Wilcox was Wallace's evening-shift supervisor. Marquita
Johnson-Bailey, the director of surgical services, supervised Wilcox and was in
charge of the surgery department.

       Wallace frequently complained to Wilcox that Goss "intimidated" him by being
"physically more aggressive" in transporting patients before Wallace had a chance to
do so. Wallace Dep. at 23, 39. Wallace believed that Wilcox allowed such
intimidation by Goss because Wilcox preferred female employees, and Wallace felt
that Sparks fostered a "sexually intimidating environment" against men. Id. at 40.
In addition, Wallace stated that Wilcox would yell at him and be "[v]erbally abusive"
about "[m]ost anything." Id. at 26, 27. Wilcox countered that Wallace "objected if
other people in the department did similar job duties" and that Wallace's complaints
"had gotten somewhat worse over the last several years." Wilcox Dep. at 20, 21.
Wilcox felt that Wallace's complaints resulted from his lack of "understanding of how
everybody's job role worked together." Id. at 19. Indeed, Wallace had a minor
confrontation with a male doctor on at least one occasion when Wallace felt the
doctor was transporting a patient too quickly. Goss, for her part, flatly denied
intimidating Wallace or being physically aggressive in order to transport patients
ahead of him, and Goss stated that she did not feel favored based on her gender.

      Nevertheless, Wallace believed Sparks was discriminating against him based
on his gender, and he filed a complaint with the United States Equal Employment
Opportunity Commission ("EEOC") in June 2002. He alleged that Sparks had

                                         -2-
violated his civil rights under Title VII of the Civil Rights Act of 1964, as amended
("Title VII"). See 42 U.S.C. §§ 2000e–2000e-16 (2000). His EEOC complaint
resulted in a mediated settlement that was finalized in September 2002. Wilcox,
Johnson-Bailey, and Sharon Beauchamp, the director of human resources, were all
irritated by Wallace's EEOC complaint because they felt Wallace's charges of
discrimination were baseless, but they agreed to the settlement because its
requirements were innocuous.

        In the settlement, Wallace agreed to request closure of his EEOC claim and not
to sue Sparks under Title VII. The parties also agreed that Sparks would not admit
having violated Wallace's rights. Sparks would, however, develop a new policy
regarding harassment and discrimination and make a "good faith effort" to distribute
a revised employee handbook stating the new policy. EEOC Mediation Settlement
Agreement at 1. Sparks also agreed to conduct meetings involving Wallace, Johnson-
Bailey, Wilcox, Beauchamp, and other appropriate persons regarding "conflict
management, team building, or other appropriate topics." Id. at 2. After the
mediation, according to Wallace, he told Johnson-Bailey about Wilcox's yelling at
him, and Johnson-Bailey told him, "[D]on't complain so you won't be yelled at. Don't
ask any questions." Wallace Dep. at 28. She also allegedly told him "she could not
function and run [the surgery] department with the trouble [Wallace] was causing."
Id. at 17.

       Pursuant to the settlement agreement, Sparks conducted one conflict-resolution
meeting in January 2003, but Wallace became surprised that most of the attention and
questions during the meeting were directed at him, so he excused himself and walked
out. Sparks also enhanced its prior harassment and discrimination policy, but decided
against distributing a revised handbook on a company-wide basis. Instead, Sparks
distributed the revised handbook only to new employees and as replacements for lost
handbooks.



                                         -3-
       By spring 2003, Sparks was experiencing financial difficulties resulting from
a decrease in patients, and its management decided to perform a reduction in force
("RIF"). Johnson-Bailey, who had the authority to make staff reductions in the
surgery department, stated that she made a decision to eliminate Wallace's position
as the only evening-shift transporter based on a decreased number of surgeries being
performed during that shift. Johnson-Bailey determined that scrub technicians and
registered nurses could perform transport work during the evening shift if necessary.
In addition, members of a central transport team, who transported patients in areas
other than the surgery department, could be called in for assistance when needed.
Johnson-Bailey reiterated in a deposition that she had decided to eliminate Wallace's
position, not to discharge Wallace for job-performance reasons. She also eliminated
the position of her own husband, who worked as a nurse in the surgery department,
as well as Goss's position as a transporter on the day shift.

       Sparks notified Wallace in a memo dated May 7, 2003, that his position would
be eliminated on June 30, 2003. The memo stated that there was "no reasonable
expectation that [Wallace's] position will be reinstated and thus economic separation
is necessary." Memorandum from Human Resources to Wallace of May 7, 2003. The
memo also stated that Wallace "will . . . be placed on a priority rehire list and will be
contacted by the Human Resources Department if a position becomes available for
which a separated employee may be eligible through experience, training, education
and/or other qualifications." Id. Wallace then received an information sheet stating
that human resources would assist employees with their job search, continuation of
benefits provisions, and reference letters. After Wallace was notified of the
impending RIF, Johnson-Bailey informed him that he should contact human resources
prior to his discharge and watch for job postings to see if other positions became
available.

      Sparks routinely posted open positions on a billboard in the human resources
department, in the cafeteria, and on the Internet. During the period between Wallace's

                                          -4-
notification of the RIF and his discharge, Sparks allegedly posted as available two
part-time positions on the central transport team. One position was filled by a
respiratory therapist whose position had been eliminated and who was seeking to
maintain employment and benefits with Sparks. Wallace, who stated he was not
aware of the open positions, never applied for either position even though he was
fully qualified. Wallace stated that he never visited or contacted human resources to
inquire because he was "afraid and intimidated [by human resources,] . . . [his] civil
rights had been violated," and "there was enough reason for [him] to stay away."
Wallace Dep. at 5. He stated that he looked at the postings in the cafeteria
"periodically" and that although he "may not have seen every posting," he did not
remember seeing the part-time transporter positions posted. Id. at 15.

       But Beauchamp, as the director of human resources, stated that she became
curious why Wallace had not contacted her about the two part-time transporter
positions that were open. She stated that during a Displaced Workers Workshop she
asked Wallace if he was interested in applying for one of the positions, but Wallace
indicated he was not interested. Wallace stated that he did not remember being told
of the open transporter positions at the workshop, but Sparks employee Theresa
Phillips confirmed that she was at the workshop and witnessed this exchange between
Beauchamp and Wallace.

       Sparks eventually discharged Wallace on June 30, 2003, along with 135 other
Sparks employees. Wallace immediately filed a second complaint with the EEOC on
July 8, 2003, charging that Sparks had retaliated against him for filing his initial
EEOC complaint. In response, the EEOC issued Wallace a "Dismissal and Notice of
Rights" form stating, "Based upon its investigation, the EEOC is unable to conclude
that the information obtained establishes violations of the statutes," but also that
"[t]his does not certify that [Sparks] is in compliance with the statutes." Dismissal
and Notice of Rights, U.S. Equal Employment Opportunity Comm'n, Jul. 15, 2003



                                         -5-
(responding to complaint filed by Gary D. Wallace). The Dismissal also notified
Wallace of his right to sue Sparks under Title VII and other statutes.

       Wallace filed suit against Sparks on August 28, 2003, alleging retaliation under
both Title VII and the Arkansas Civil Rights Act of 1993 ("ACRA"), see Ark. Code
Ann. §§ 16-123-101 to -108 (Michie Supp. 2003), and alleging two state-law claims
for wrongful discharge—one in contract and one in tort. Sparks answered Wallace's
complaint on September 15, 2003, then removed the suit to federal court and moved
for summary judgment on all of Wallace's claims. The District Court granted
summary judgment in favor of Sparks after finding that Wallace had failed to
establish a prima facie case of retaliation. Specifically, Wallace had failed to show
a causal link between his EEOC complaint and his discharge. The District Court also
ruled that Wallace had failed to establish his state-law claims for wrongful discharge.

       Meanwhile, on or about the day it filed an answer to Wallace's complaint,
Sparks rehired him to the central transport team, on the day shift, at the same rate of
pay he had received before his discharge but without the shift differential he had
received for working on the evening shift. Sparks also rehired Wallace as a new
employee with no seniority pursuant to a policy specifying that an employee must be
rehired within thirty days of economic separation to retain seniority status. Wallace
continues to work at Sparks to this day, but he believes that Sparks only rehired him
in order to mitigate his damages in the lawsuit. He appeals the District Court's grant
of summary judgment in favor of Sparks.

                                          II.

      We review de novo the District Court's grant of summary judgment. Pope v.
ESA Servs., Inc., 406 F.3d 1001, 1006 (8th Cir. 2005). We will affirm if there is no
genuine issue of material fact and Sparks is entitled to judgment as a matter of law.
Id. We view the evidence in the light most favorable to Wallace, the non-moving

                                         -6-
party, and draw all reasonable inferences in his favor. Id.; Peterson v. Scott County,
406 F.3d 515, 520 (8th Cir. 2005).

                                         A.

       To establish a prima facie case of retaliation under Title VII, Wallace needed
to show that he engaged in statutorily protected activity, that Sparks took an adverse
employment action against him, and that there was a causal link between the two
actions. Pope, 406 F.3d at 1010. It is undisputed that Wallace's filing of an EEOC
complaint based on gender discrimination was protected activity under Title VII, see
id., and that Wallace's discharge was an adverse employment action by Sparks, see
Okruhlik v. Univ. of Ark., 395 F.3d 872, 879 (8th Cir. 2005). The survival of
Wallace's claims therefore depended upon establishing a causal link between his
EEOC complaint and his discharge. The District Court found that Wallace had not
shown this causal link. We agree.

      We are mindful that an employee must be shielded from retaliation for
protected activity, even if a court eventually decides that the employee's complaints
are without merit, as long as the employee reasonably believed the employer's
conduct violated Title VII. Peterson, 406 F.3d at 524 n.3. But filing an EEOC
complaint does "not insulate an employee from discipline for . . . disrupting the
workplace." Kiel v. Select Artificials, Inc., 169 F.3d 1131, 1136 (8th Cir.), cert.
denied, 528 U.S. 818 (1999). Thus, Wilcox's mild comments on Wallace's
commendatory 2002 performance evaluation regarding his "difficulty recognizing the
team effort and supporting it" do not establish retaliation.2 Sparks Health System
Performance Evaluation, July 18, 2002, at 4 (regarding Gary D. Wallace).



      2
        We note that the performance score Wallace received on this evaluation
entitled him to receive the highest pay increase possible.

                                         -7-
        Similarly, the comments made by Johnson-Bailey after the EEOC mediation
that Wallace should stop causing trouble and the general irritation regarding his
EEOC complaint are distinguishable from the comments made by the plaintiff's
supervisor in Watson v. O'Neill, 365 F.3d 609 (8th Cir. 2004). In Watson, the
plaintiff's supervisor told the plaintiff he "would never excel" at the company because
he had provided an affidavit in an EEOC discrimination case against the supervisor.
Id. at 612. We held that these comments established a causal link for the retaliation
claim in that case. Although our analysis of those comments was brief, the comments
on their face linked the plaintiff's prior EEOC activity to the decision not to promote
him. By contrast, Johnson-Bailey's comments on their face do not establish any link
between Wallace's EEOC complaint and the decision to eliminate his position during
the RIF. The fact that Sparks's management personnel were irritated by Wallace's
EEOC complaint, which they felt was baseless and which was never determined to
be valid, would not establish retaliation without some showing that this irritation was
linked to Wallace's discharge.

       Nor is the timing of Wallace's discharge sufficient to establish retaliation
because more than temporal proximity is needed to show a causal link between the
discharge and the filing of the EEOC complaint. See Kiel, 169 F.3d at 1136. The
cases that have accepted temporal proximity alone as sufficient to create an inference
of a causal link have uniformly held that the temporal proximity must be "very close."
Clark County Sch. Dist. v. Breeden, 532 U.S. 268, 273 (2001) (citing cases in which
a three-month period and a four-month period, respectively, were insufficient to
establish a causal link); see Dhyne v. Meiners Thriftway, Inc., 184 F.3d 983, 989 (8th
Cir. 1999) (stating that a four-month gap, standing alone, weakened the showing of
a causal link in a retaliation claim). Here, nearly a year passed between Wallace's




                                         -8-
filing of an EEOC complaint and his discharge.3 This passage of time is insufficient
to show, and in fact weakens the showing of, the required causal link.

      Wallace's attempt to create issues as to whether Sparks had the obligation to
inform him of the open transporter positions and whether he was actually informed
of those positions also falls short of showing a causal link between his EEOC
complaint and his discharge. Sparks discharged 136 employees during the RIF, many
of whom were apparently proactive in securing other positions within the company.
Wallace was given the notice and the wherewithal to help himself in his search for
re-employment with Sparks, and it appears he chose not to help himself. This
seriously undermines Wallace's implication that Sparks withheld information about
open positions from him in retaliation for his EEOC complaint.

       Also unconvincing is Wallace's attempt to dispute whether Johnson-Bailey or
Beauchamp actually made the ultimate decision to eliminate his position. The
existence of such an issue would not establish the critical showing Wallace needed
to overcome summary judgment, i.e., that there was a causal link between his filing
an EEOC complaint and his discharge during the RIF. Because he failed to establish
this causal link, he failed to show a prima facie case of retaliation by Sparks, and
summary judgment in favor of Sparks was warranted.




      3
        Although Wallace attempts to shorten this time period by asserting that he
engaged in protected activity as late as January 2003, he has not pointed to anything
in the record that would show he engaged in protected activity at that time. There is
no allegation that Wallace complained about Sparks's failure to comply with the
EEOC settlement agreement. Rather, Wallace by his own admission refused to honor
fully his commitment to engage in conflict-management meetings as required by the
agreement.

                                        -9-
                                         B.

       Even if Wallace had shown a prima facie case of retaliation, we would still
affirm the District Court's grant of summary judgment based on Wallace's failure to
overcome Sparks's legitimate reason for discharging him. Once a plaintiff has shown
a prima facie case of retaliation, the burden shifts to the employer to show a
legitimate, nonretaliatory basis for the adverse employment action. Peterson, 406
F.3d at 524. The employer's burden is not onerous and the showing need not be made
by a preponderance of the evidence. Pope, 406 F.3d at 1007. The plaintiff then bears
the ultimate burden of showing that the employer's proffered reason was a mere
pretext for a retaliatory motive. Peterson, 406 F.3d at 524. To carry this burden, the
employee must show that the employer's proffered reason was "unworthy of
credence." Smith v. Allen Health Sys., 302 F.3d 827, 834 (8th Cir. 2002) (quoting
Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 143 (2000) (quoting Tex.
Dep't of Cmty Affairs v. Burdine, 450 U.S. 248, 256 (1980))).

      Sparks argues that the RIF, which resulted in $6 million in cost savings and
during which 136 positions were eliminated, accounts for Wallace's discharge.
Johnson-Bailey determined that Wallace's duties could be performed by other
employees and that his position should be eliminated. Johnson-Bailey also eliminated
her own husband's position when she eliminated Wallace's. Wallace has not shown
Sparks's legitimate, nonretaliatory reason to be "unworthy of credence." Id.

        Nor has Wallace shown he was discharged pursuant to an inconsistent policy,
see Floyd v. Mo. Dep't of Soc. Servs., 188 F.3d 932, 937 (8th Cir. 1999), or that he
was treated differently from other employees who were "similarly situated in all
relevant respects," Pope, 406 F.3d at 1009. Sparks's management personnel were
consistent in their assertions that Wallace was discharged pursuant to a RIF policy
requiring the evaluation of an employee's job classification, employee classification,
shift, and seniority. Based on this policy, Wallace was discharged because he was the

                                        -10-
only transporter on the evening shift and the evening-shift transporter position had
become unnecessary. To accept Wallace's proposition that all Sparks employees
potentially affected by the RIF were similarly situated, without regard to the criteria
specified by the RIF policy, would render the "all relevant respects" inquiry
meaningless. And Wallace's assertion that other employees were allowed to bump
less-senior employees from different positions or shifts in cascading fashion down the
corporate structure is not supported by the record. Indeed, we agree with Sparks that
such a policy likely would have created chaos in the organization.

       In any event, we do not sit as a super-personnel department to review the
wisdom or fairness of Sparks's job-elimination policies during the RIF. See Hutson
v. McDonnell Douglas Corp., 63 F.3d 771, 781 (8th Cir. 1995). Instead, our task in
this appeal is to decide whether the record reveals issues of material fact that would
prevent the entry of summary judgment in favor of Sparks. This is not a case in
which an employee complained of discrimination and later was discharged because
of alleged shortcomings in the employee's job performance, and based on the record
it cannot be inferred that Sparks chose to discharge Wallace—rather than another,
less-senior employee—for a retaliatory reason. In fact, Sparks rehired Wallace to the
central transport team on the day shift, and his former evening-shift position no
longer exists.4 Even if Wallace could show a prima facie case of retaliation, Sparks's
legitimate motive for discharging Wallace would survive his attempts to demonstrate
pretext.




      4
       Wallace's assertion that Sparks rehired him only to mitigate his damages is
unsupported by anything in the record other than the fact that the rehire occurred after
Wallace filed the present lawsuit. Further, there is no evidence that any employees
rehired more than thirty days after economic separation had their seniority restored.

                                         -11-
                                         III.

       Wallace appears to have abandoned on appeal his state-law claims for
retaliation and wrongful discharge. See Br. of Appellant at 3 ("This is a Title VII
retaliation case."). Because Sparks addressed those claims, however, we too will
address them. Like Title VII, ACRA prohibits employment discrimination based on
gender as well as retaliation for complaining about such discrimination. Ark. Code
Ann. §§ 16-123-107(a)(1), 16-123-108(a) (Michie Supp. 2003). To overcome
summary judgment on a retaliation claim under ACRA, a plaintiff must make the
same showing as is required on an analogous claim under Title VII. See Island v.
Buena Vista Resort, 103 S.W.3d 671, 676 (Ark. 2003); Flentje v. First Nat'l Bank, 11
S.W.3d 531, 537 (Ark. 2000). Consequently, Wallace's ACRA claim fails for the
same reasons his Title VII claim fails, and summary judgment was proper on that
claim.

      To overcome summary judgment on his contract claim for wrongful discharge,
Wallace, as an at-will employee, needed to show he was discharged in violation of
public policy. See Sterling Drug, Inc. v. Oxford, 743 S.W.2d 380, 385 (Ark. 1988).
Although a retaliatory discharge for filing an EEOC complaint likely would violate
public policy, Wallace failed to show retaliation. Thus, his contract claim must fail.
As to his tort claim for wrongful discharge, Arkansas has explicitly declined to
recognize such a claim. Id. Therefore, summary judgment was proper on both of
Wallace's state-law claims for wrongful discharge.

                                         IV.

      We have considered all of Wallace's arguments. We hold that all of his
arguments, whether or not specifically addressed in this opinion, are without merit.
The judgment of the District Court is affirmed.
                     ______________________________

                                        -12-